DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 and 10-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (EP 1146023A1).
Regarding claim 1:  Saiki et al. teach a preliminary composition for manufacturing artificial marble, comprising: 
an acrylic syrup (A) (acrylic based resin and acrylic-based monomer) [0033-0334]; 
1,1-bis(t-butylperoxy)3,3,5-trimethylcyclohexane (a polymerization initiator);
neopentyl glycol dimethacrylate (crosslinking agent);
a green pigment; and
polymer powder (P-1) (gelling agent) [Example 1].
Saiki et al. tach that polymer powder (P-1) (also called polymer powder (C) in Saiki et al.) comprises methyl methacrylate [Examples], methacrylic acid (same as claimed methacrylate), styrene, alkyl (meth)acrylates carring an alkyl group having 2 carbon atoms (ethyl methacrylate), and mixtures thereof [0056].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of any two of methyl methacrylate, methacrylate, styrene, and ethyl methacrylate to produce polymer powder (C) in Saiki et al. 
Saiki et al. teach that their component (A) has a viscosity of 30,000 to 4,000,000 [0034].  Therefore, Saiki et al. teach an overall viscosity of the composition that overlaps the claimed range.  It is noted that the claim does not specify the temperature at which the viscosity is tested.  Therefore, the temperature can be optimized in the test for the desired viscosity value.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 6/21/2022 with regard to claim 1 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Saiki et al. fail to teach the claimed gelling agent.  This is not persuasive because Saiki et al. tach that polymer powder (P-1) (also called polymer powder (C) in Saiki et al.) comprises methyl methacrylate [Examples], methacrylic acid (same as claimed methacrylate), styrene, alkyl (meth)acrylates carring an alkyl group having 2 carbon atoms (ethyl methacrylate), and mixtures thereof [0056].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of any two of methyl methacrylate, methacrylate, styrene, and ethyl methacrylate to produce polymer powder (C) in Saiki et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763